Exhibit 10.07
THE DII GROUP, INC.
1994 STOCK INCENTIVE PLAN
I. PURPOSES AND SCOPE OF PLAN
     The DII Group, Inc. (the “Company”) desires to afford certain salaried
officers and other salaried key employees of the Company and its subsidiaries
who are in a position to affect materially the profitability and growth of the
Company and its subsidiaries an opportunity to acquire a proprietary interest in
the Company, and thus to create in such persons interest in and a greater
concern for the welfare of the Company. Directors who are salaried key employees
within the meaning of the foregoing are eligible to participate in the 1994
Stock Incentive Plan (the “Plan”). These objectives will be promoted through the
granting to such key employees of equity instruments including (i) incentive
stock options (“Incentive Options”) which are intended to qualify under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”); (ii)
options which are not intended to so qualify (“NQSOs”); and (iii) performance
shares (“Performance Shares”).
     The awards offered pursuant to this Plan are a matter of separate
inducement and are not in lieu of any salary or other compensation for services.
     The Company, by means of the Plan, seeks to retain the services of persons
now holding key positions and to secure the services of persons capable of
filling such positions.
II. AMOUNT OF STOCK SUBJECT TO THE PLAN
     The total number of shares of the Company reserved and available for
distribution pursuant to options and awards granted hereunder shall not exceed,
in the aggregate, 5,500,000 shares, S$0.01 par value, per share, of the Company
(the “Shares”), subject to adjustment described below.
     Shares which may be acquired under the Plan shall be authorized but
unissued Shares. Whenever any outstanding option or award or portion thereof
expires, is canceled, is forfeited or is otherwise terminated for any reason
without having been exercised or payment having been made in respect of the
entire option or award, the Shares allocable to the expired, canceled, forfeited
or otherwise terminated portion of the option or award may again be the subject
of options or awards granted hereunder.
     In the event of any stock dividend, stock split, combination or exchange of
Shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division (including, but not limited to,
split-up, spin-off or distribution to Company shareholders other than a normal
cash dividend), sale by the Company of all or a substantial portion of its
assets, rights offering, merger, consolidation, reorganization or partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing, the aggregate number of Shares reserved
for issuance under the Plan, the number and option price of Shares subject to
outstanding options, the financial performance goals of the Shares contained in
a Performance Share award, the number of Shares subject to a Performance Share
award agreement and any other characteristics or terms of the options and awards
as the Committee (as hereinafter defined) shall deem necessary or appropriate to
reflect equitably the effects of such changes to the holders of options and
awards, shall be appropriately substituted for new shares or adjusted, as
determined by the Committee in its discretion. Notwithstanding the foregoing,
(i) each such adjustment with respect to an Incentive Option shall comply with
the rules of Section 424(a) of the Code, and (ii) in no event shall any
adjustment be made which would render any Incentive Option granted hereunder
other than an incentive stock option for purposes of Section 422 of the Code
without the consent of the grantee.
III. ADMINISTRATION
     The Compensation Committee (the “Committee”), or the Board of Directors of
the Company (the “Board of Directors”) if there is no Committee, will have sole
and exclusive authority to administer the Plan. The

 



--------------------------------------------------------------------------------



 



Committee shall consist of no fewer than two (2) members of the Board of
Directors, each of whom shall be a “non-employee Director” within the meaning of
Rule 16b-3 or any successor rule or regulation (“Rule 16b-3”) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Committee shall administer the Plan so as to comply at all times with Rule
16b-3. A majority of the members of the Committee shall constitute a quorum, and
a resolution passed by a majority of the members of the Committee shall be a
resolution of the Committee. Any member of the Committee may be removed at any
time, either with or without cause, by resolution adopted by a majority of the
Board of Directors, and any vacancy on the Committee may at any time be filled
by resolution adopted by a majority of the Board of Directors.
     Subject to the express provisions of the Plan, the Board of Directors or
the Committee, as the case may be, shall have authority, in its discretion, to
(i) select employees of the Company as recipients of options or awards;
(ii) determine the number and type of options or awards to be granted;
(iii) determine the terms and conditions, not inconsistent with the terms
hereof, of any options or awards granted; (iv) adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; (v) interpret the terms and provisions of the
Plan and any option or award granted and any agreements relating thereto; and
(vi) otherwise supervise the administration of the Plan.
     The determination of the Board of Directors or the Committee, as the case
may be, on matters referred to in this Article III shall be conclusive.
     The Board of Directors or the Committee, as the case may be, may employ
such legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant or
agent. Expenses incurred by the Board of Directors or the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company. No
member or former member of the Committee or of the Board of Directors shall be
liable for any action or determination made in good faith with respect to the
Plan or any option or award granted hereunder.
     The Company shall indemnify each member of the Committee for all costs and
expenses and, to the extent permitted by applicable law, any liability incurred
in connection with defending any proceedings arising in connection with any
actions in administering the Plan or in authorizing or denying authorization to
any transaction hereunder in which judgment is given in his favor or in which he
is acquitted or in connection with any application, in relation to such
liability, in which relief is granted to him by the court.
IV. ELIGIBILITY
     Options and Performance Share awards may be granted only to certain
salaried officers and other salaried key employees of the Company and its
subsidiaries who are not members of the Committee; provided, that no person
shall be eligible for any award if the granting of such award to such person
would prevent the satisfaction by the Plan of the general exemptive conditions
of Rule 16b-3. No employee shall be granted or awarded stock option and
Performance Shares covering, in aggregate, more than 300,000 Shares in any
fiscal year of the Company (subject to adjustment as provided in II. above).
V. SHARE OPTIONS
     1. General. Options may be granted alone or in addition to other awards
granted under the Plan. Any options granted under the Plan shall be on such
terms as the Committee may from time to time approve and the provisions of the
option grants need not be the same with respect to each optionee. Options
granted under the Plan may be either Incentive Options or NQSOs. The Committee
may grant to any optionee Incentive Options, NQSOs or both types of options.
     Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions not
inconsistent with the terms of the Plan, as the Committee deems appropriate.
Each option grant shall be evidenced by an agreement executed on behalf of the
Company by an officer designated by the Committee and accepted by the optionee.
Such agreement shall describe the options and state that such 2

-2-



--------------------------------------------------------------------------------



 



options are subject to all the terms and provisions of the Plan and shall
contain such other terms and provisions, consistent with the Plan, as the
Committee may approve.
     2. Exercise Price and Payment. The price per Share under any option granted
hereunder shall be such amount as the Board of Directors or the Committee, as
the case may be, shall determine, provided, however, that such price shall not
be less than one hundred percent (100%) of the fair market value of the Shares
subject to such option, as determined below, at the date the option is granted
(110% in the case of an Incentive Option granted to any person who, at the time
the option is granted, owns shares of the Company or any subsidiary or parent of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of shares of the Company or of any subsidiary or parent of
the Company (a “10% Shareholder”)), and provided further that in no event may
the price be less than the par value of a Share.
     If the Shares are listed on a national securities exchange in the United
States on the date any option is granted, the fair market value per Share shall
be deemed to be the highest sales price at which such Shares are sold on such
national securities exchange in the United States on the date upon which the
option is granted, but if the Shares are not traded on such date, or such
national securities exchange is not open for business on such date, the fair
market value per Share shall be the closing price per share determined as of the
closest preceding date on which such exchange shall have been open for business
and the Shares were traded. If the Shares are listed on more than one national
securities exchange in the United States on the date any such option is granted,
the Board of Directors or the Committee, as the case may be, shall determine
which national securities exchange shall be used for the purpose of determining
the fair market value per Share. If the Shares are not listed on a national
securities exchange but are reported on the National Association of Securities
Dealers, Inc. Automated Quotation System (“Nasdaq”), the fair market value per
share shall be deemed to be the average of the high bid and low asked prices on
the date upon which the option is granted as reported by Nasdaq.
     For purposes of this Plan, the determination by the Board of Directors or
the Committee, as the case may be, of the fair market value of a Share shall be
conclusive.
     3. Term of Options and Limitations on the Right of Exercise. The term of
each option will be for such period as the Board of Directors or the Committee,
as the case may be, shall determine, provided that, except as otherwise provided
herein, in no event may any option granted hereunder be exercisable more than
ten (10) years from the date of grant of such option (five years in the case of
an Incentive Option granted to a 10% Shareholder). Each option shall become
exercisable in such installments and at such times as may be designated by the
Board of Directors or the Committee, as the case may be, and set forth in the
agreement related to the grant of options. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the option expires.
     The Board of Directors or the Committee, as the case may be, shall have the
right to limit, restrict or prohibit, in whole or in part, from time to time,
conditionally or unconditionally, rights to exercise any option granted
hereunder.
     To the extent that an option is not exercised within the period of
exercisability specified therein, it shall expire as to the then unexercised
part.
     4. Exercise of Options. Options granted under the Plan shall be exercised
by the optionee as to all or part of the Shares covered thereby by the giving of
written notice of the exercise thereof to the Company at the principal business
office of the Company, specifying the number of Shares to be purchased,
accompanied by payment therefor made to the Company for the full purchase price
of such Shares. The date of actual receipt by the Company of such notice shall
be deemed the date of exercise of the option with respect to the Shares being
purchased.
     Upon the exercise of an option granted hereunder, the Company shall cause
the purchased Shares to be issued only when it shall have received the full
purchase price for the Shares in cash.

-3-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company, in its sole discretion, may
establish cashless exercise procedures whereby an option holder, subject to the
requirements of Rule 16b-3, Regulation T, federal income tax laws, and other
federal, state and local tax and securities laws, can exercise an option or a
portion thereof without making a direct payment of the option price to the
Company, including a program whereby option shares would be sold on behalf of
and at the request of an option holder by a designated broker and the exercise
price would be satisfied out of the sale proceeds and delivered to the Company.
If the Company so elects to establish a cashless exercise program, the Company
shall determine, in its sole discretion, and from time to time, such
administrative procedures and policies as it deems appropriate and such
procedures and policies shall be binding on any option holder wishing to utilize
the cashless exercise program.
     5. Nontransferability of Options. An option granted hereunder shall not be
transferable, whether by operation of law or otherwise, other than by will or
the laws of descent and distribution, and any option granted hereunder shall be
exercisable, during the lifetime of the holder, only by such holder.
     The option of any person to acquire Shares and all his rights thereunder
shall terminate immediately if the holder: (a) attempts to or does sell, assign,
transfer, pledge, hypothecate or otherwise dispose of the option or any rights
thereunder to any other person except as permitted above; or (b) becomes
insolvent or bankrupt or becomes involved in any manner so that the option or
any rights thereunder becomes subject to being taken from him to satisfy his
debts or liabilities.
     6. Termination of Employment. Upon termination of employment of any option
holder, any option previously granted to such option holder, unless otherwise
specified by the Board of Directors or the Committee, as the case may be, shall,
to the extent not theretofore exercised, terminate and become null and void,
provided that:
          (a) if the option holder shall die while in the employ of the Company
or any subsidiary of the Company, and at a time when such employee was entitled
to exercise an option as herein provided, his estate or the legatees or
distributees of his estate or of the option, as the case may be, of such option
holder, may, within one (1) year following the date of death, but not beyond
that time and in no event later than the expiration date of the option, exercise
such option, to the extent not theretofore exercised, in respect of any or all
of such number of Shares which the option holder was entitled to purchase; and
          (b) if the employment of any option holder to whom such option shall
have been granted shall terminate by reason of the option holder’s retirement on
or after he reaches the age of 60 years in such manner as would entitle him to
receive full Social Security benefits if he were then 65 years of age, or
disability (as described in Section 22(e)(3) of the Code), and while such
employee is entitled to exercise such option as herein provided, such option
holder shall have the right to purchase under the option the number of Shares,
if any, which he was entitled to purchase at the time of such termination, at
any time up to and including three (3) months after the date of such termination
of employment, but not beyond that time and in no event shall an option be
exercised later than the expiration date of the option.
     In no event shall any person be entitled to exercise any option after the
expiration of the period of exercisability of such option as specified therein.
     Except as otherwise determined by the Board of Directors or the Committee,
as the case may be, and other than as set forth above, if an option holder
voluntarily terminates his or her employment, or is discharged, any option
granted hereunder shall be canceled and the option holder shall have no further
rights to exercise any such option and all of the option holder’s rights
thereunder shall terminate as of the effective date of such termination of
employment.
     If an option granted hereunder shall be exercised by the legal
representative of a deceased option holder or former option holder or by a
person who acquired an option granted hereunder by bequest or inheritance or by
reason of the death of any option holder or former option holder, written notice
of such exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such legal representative or
other person to exercise such option.

-4-



--------------------------------------------------------------------------------



 



     For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and a corporation if, at the time of the
determination, the individual was an “employee” of such corporation for purposes
of Section 422(a) of the Code.
     A termination of employment shall not be deemed to occur by reason of
(i) the transfer of an employee from employment by the Company to employment by
a subsidiary of the Company or (ii) the transfer of an employee from employment
by a subsidiary of the Company to employment by the Company or by another
subsidiary of the Company.
     7. Maximum Allotment of Incentive Options. If the aggregate fair market
value of Shares with respect to which Incentive Options are exercisable for the
first time by an employee during any calendar year (under all share option plans
of the Company and any parent or any subsidiary of the Company) exceeds
$100,000, any options which otherwise qualify as Incentive Options, to the
extent of the excess, will be treated as NQSOs.
VI. PERFORMANCE SHARES
     1. General. Performance Shares may be granted alone or in addition to any
other awards granted under the Plan. The provisions of Performance Share awards
need not be the same with respect to each recipient. Performance Share awards
granted under the Plan shall be in such form as the Board of Directors or the
Committee, as the case may be, may from time to time approve. Each grant of a
Performance Share award shall be evidenced by an agreement executed on behalf of
the Company by an officer designated by the Board of Directors or the Committee,
as the case may be, and accepted by the recipient. Such agreement shall describe
the Performance Share award and state that such award is subject to all the
terms and provisions of the Plan and shall contain such other terms and
provisions, consistent with the Plan, as the Board of Directors or the
Committee, as the case may be, may approve.
     2. Price. The purchase price for Performance Shares shall be such amount as
the Board of Directors or the Committee, as the case may be, shall determine,
and subject to applicable law, such purchase price may be zero. The purchase
price for Performance Shares, if any, shall be made in cash.
     3. Restrictions. Each Performance Share award shall be subject to
restrictions related to (A) the passage of time and/or (B) the attainment by the
Company of specified performance objectives. Company financial performance
objectives may be expressed in terms of (i) earnings per Share, (ii) pre-tax
profits, (iii) net earnings or net worth, (iv) return on equity or assets,
(v) any combination of the foregoing, or (vi) any other standard or standards
deemed appropriate by the Board of Directors or the Committee, as the case may
be, at the time the award is granted. Such time periods (the “Performance
Period”) and financial performance goals shall be set by the Board of Directors
or the Committee, as the case may be, in its sole discretion.
     Performance Shares shall become vested in a recipient upon the lapse of the
Performance Period, if any, and the attainment of the associated financial
performance goals set forth in the agreement between the recipient and the
Company or, in the discretion of the Board of Directors or the Committee, as the
case may be, upon the death, disability or retirement of the recipient.
     4. Share Certificate and Legends. Performance Shares shall be registered in
the name of the recipient of an award thereof, provided that the recipient has
executed a Performance Share agreement evidencing the award, appropriate blank
stock powers and, in the discretion of the Board of Directors or the Committee,
as the case may be, an escrow agreement and any other documents which the Board
of Directors or the Committee, as the case may be, may require as a condition to
the issuance of such Shares. If a recipient shall fail to execute the agreement
evidencing a Performance Share award, the appropriate blank stock powers and, in
the discretion of the Board of Directors or the Committee, as the case may be,
an escrow agreement and any other documents which the Board of Directors or the
Committee, as the case may be, may require within the time period prescribed by
the Board of Directors or the Committee, as the case may be, at the time the
award is granted, the award shall be null and void. At the discretion of the
Board of Directors or the Committee, as the case may be, Shares issued in
connection with a Performance Share award shall be deposited together with the
stock powers with an escrow agent (which may be the Company) designated by the
Board of Directors or the Committee, as the case may be.

-5-



--------------------------------------------------------------------------------



 



     5. Treatment of Dividends. At the time the Performance Share award is
granted, the Board of Directors or the Committee, as the case may be, may, in
its discretion, determine that the payment to the recipient of dividends, or a
specified portion thereof, declared or paid on such Shares by the Company shall
be (i) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (ii) held by the Company for the account of the recipient
until such time. Payment of deferred dividends in respect of Performance Shares
shall be made upon the lapsing of restrictions imposed on the Performance Shares
in respect of which the deferred dividends were paid, and any dividends deferred
in respect of any Performance Shares shall be forfeited upon the forfeiture of
such Performance Shares.
     6. Share Restrictions. Subject to the provisions of this Plan and the
applicable agreement, during the period when the Performance Shares have not
vested, the recipient shall not be permitted to sell, transfer, pledge, assign
or otherwise encumber Performance Shares awarded under the Plan.
     7. Shareholder Rights. Subject to applicable laws, the recipient shall have
no rights, with respect to the Performance Shares until they have vested,
including no right to vote the Performance Shares.
     8. Termination of Employment. Upon termination of employment with the
Company because of death, disability or retirement, the Committee, at its
discretion, may provide for waiver of all or a portion of the restrictions
applicable to unvested Performance Shares. If termination occurs for any other
reason, all shares still subject to restriction shall be forfeited by the
recipient.
VII. CHANGE OF CONTROL
     Notwithstanding anything to the contrary contained herein, upon a Change of
Control (as defined below) of the Company, (i) all options shall immediately
vest and become exercisable in full during the remaining term thereof, and shall
remain so, whether or not the option holder to whom such options have been
granted remains an employee of the Company or its subsidiaries, and (ii) the
restrictions applicable to any or all Performance Share awards shall lapse and
such awards shall be fully vested.
     A Change of Control shall be deemed to have taken place upon the occurrence
of any of the following events:
          (i) any Person (which shall mean and include any individual,
corporation, partnership, group, association or other “person”, as such term is
used in Sections 13 and 14 of the Exchange Act) is, becomes, or has the right to
become the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the Shares then outstanding, whether or not
such Person continues to be the beneficial owner of securities representing 20%
or more of the outstanding Shares; or
          (ii) as the result of, or in connection with, any tender or exchange
offer, merger or other business combination, sale of assets or contested
election, any announcement of an intention to make any of the foregoing
transactions, or any combination of the foregoing transactions (a
“Transaction”), those persons who were directors of the Company before the
Transaction and were otherwise unaffiliated with any other party to the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company (a “Change in the Board”);
     or
          (iii) the shareholders of the Company approve any merger,
consolidation, reorganization, liquidation, dissolution, or sale of all or
substantially all of the Company’s assets in which neither the Company nor a
successor resulting from a change in domicile or form of organization will
survive as an independent, publicly owned corporation.

-6-



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, no Change of Control (only
with respect to the particular option holder or award grantee referred to
therein in the case of (i)(A) and (ii) below) shall be deemed to have occurred
by virtue of any event which results in any of the following:
     (i) the acquisition, directly or indirectly, of 20% or more of the
outstanding Shares by (A) the option holder or Performance Share recipient or a
person including the option holder or Performance Share recipient, (B) the
Company, or (C) any employee benefit plan of the Company or of a subsidiary, or
any entity holding securities of the Company recognized, appointed, or
established by the Company or by a subsidiary for or pursuant to the terms of
such plan; or
     (ii) a Change in the Board resulting from any Transaction in which the
option holder or Performance Share recipient or a Person including the option
holder or Performance Share recipient participates directly or indirectly with
any party to the Transaction other than the Company.
VIII. PURCHASE FOR INVESTMENT
     Except as hereafter provided, the Company may require the recipient of
Shares pursuant to an option or award granted hereunder, upon receipt thereof,
to execute and deliver to the Company a written statement, in form satisfactory
to the Company, in which such holder represents and warrants that such holder is
purchasing or acquiring the Shares acquired thereunder for such holder’s own
account, for investment only and not with a view to the resale or distribution
thereof, and agrees that any subsequent offer for sale or sale or distribution
of any of such Shares shall be made only pursuant to either (a) a Registration
Statement on an appropriate form under the Securities Act of 1993, as amended
(the “Act”), which Registration Statement has become effective and is current
with regard to the Shares being offered or sold, or (b) a specific exemption
from the registration requirements of the Act, but in claiming such exemption
the holder shall, prior to any offer for sale or sale of such Shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto. The foregoing restriction shall not apply to
(i) issuances by the Company so long as the Shares being issued are registered
under the Act and a prospectus in respect thereof is current or (ii) reofferings
of Shares by affiliates of the Company (as defined in Rule 405 or any successor
rule or regulation promulgated under the Act) if the Shares being reoffered are
registered under the Act and a prospectus in respect thereof is current.
IX. ISSUANCE OF CERTIFICATES; LEGENDS; PAYMENT OF EXPENSES
     The Company may endorse such legend or legends upon the certificates for
Shares issued pursuant to a grant hereunder and may issue such “stop transfer”
instructions to its transfer agent in respect of such Shares as, in its
discretion, it determines to be necessary or appropriate to (i) prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Act, (ii) implement the provisions of the Plan and any agreement between the
Company and the optionee or grantee with respect to such Shares, or (iii) permit
the Company to determine the occurrence of a disqualifying disposition, as
described in Section 421(b) of the Code, of Shares transferred upon exercise of
an Incentive Option granted under the Plan.
     The Company shall pay all issue or transfer taxes with respect to the
issuance or transfer of Shares upon exercise of an option or issuance of
Performance Shares, as well as all fees and expenses necessarily incurred by the
Company in connection with such issuance or transfer, except fees and expenses
which may be necessitated by the filing or amending of a Registration Statement
under the Act, which fees and expenses shall be borne by the recipient of the
Shares unless such Registration Statement has been filed by the Company for its
own corporate purposes (and the Company so states) in which event the recipient
of the Shares shall bear only such fees and expenses as are attributable solely
to the inclusion of the Shares he or she receives in the Registration Statement,
provided that the Company shall have no obligation to include any Shares in any
Registration Statement.
     All Shares issued as provided herein shall be fully paid and non-assessable
to the extent permitted by law.

-7-



--------------------------------------------------------------------------------



 



X. WITHHOLDING TAXES
     The Company may require an employee exercising an NQSO or disposing of
Shares acquired pursuant to the exercise of an Incentive Option in a
disqualifying disposition (within the meaning of Section 421(b) of the Code) or
pursuant to the award of Performance Shares to reimburse the Company for any
taxes required by any government to be withheld or otherwise deducted and paid
by the Company in respect of the issuance or disposition of Shares. In lieu
thereof, the Company shall have the right to withhold the amount of such taxes
from any other sums due or to become due from the Company to the employee upon
such terms and conditions as the Board of Directors or the Committee, as the
case may be, shall prescribe. Notwithstanding the foregoing, the Committee may,
by the adoption of rules or otherwise, modify the provisions of this Article X
or impose such other restrictions or limitations as may be necessary to ensure
that the withholding transactions described above will be exempt transactions
under Section 16(b) of the Exchange Act.
     If an optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to such optionee pursuant to the exercise of an Incentive Option within the
two-year period commencing on the day after the date of the grant, the optionee
shall, within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.
XI. LISTING OF SHARES AND RELATED MATTERS
     If at any time the Board of Directors or the Committee, as the case may be,
shall determine in its discretion that the listing, registration or
qualification of the Shares covered by the Plan upon any national securities
exchange or under any state or federal law or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of Shares under the Plan, no Shares shall
be issued unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Board of Directors or the Committee, as
the case may be.
XII. AMENDMENT OF THE PLAN
     The Board of Directors or the Committee, as the case may be, may, from time
to time, amend the Plan, provided that no amendment shall be made, without the
approval of the shareholders of the Company, that will (i) increase the total
number of Shares which may be issued under the Plan (other than an increase
resulting from an adjustment provided for in Article II), (ii) modify the
provisions of the Plan relating to eligibility, (iii) materially increase the
benefits accruing to participants under the Plan, or (iv) extend the maximum
period of the Plan. The Board of Directors or the Committee, as the case may be,
shall be authorized to amend the Plan and the awards granted hereunder to permit
the Incentive Options granted hereunder to qualify as incentive stock options
within the meaning of Section 422 of the Code. The rights and obligations under
any option or award granted before amendment of the Plan or any unexercised
portion of such option shall not be adversely affected by amendment of the Plan
or the option without the consent of the holder of the option.
XIII. TERMINATION OR SUSPENSION OF THE PLAN
     The Board of Directors or the Committee, as the case may be, may at any
time suspend or terminate the Plan. The Plan, unless sooner terminated by action
of the Board of Directors or the Committee, as the case may be, shall terminate
at the close of business on March 14, 2004. An option or award may not be
granted while the Plan is suspended or after it is terminated. Rights and
obligations under any option or award granted while the Plan is in effect shall
not be altered or impaired by suspension or termination of the Plan, except upon
the consent of the person to whom the option or award was granted. The power of
the Board of Directors or the Committee, as the case may be, to construe and
administer any options and awards granted prior to the termination or suspension
of the Plan under Article III nevertheless shall continue after such termination
or during such suspension.

-8-



--------------------------------------------------------------------------------



 



XIV. GOVERNING LAW
     The Plan, such options and awards as may be granted thereunder and all
related matters shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware.
XV. PARTIAL INVALIDITY
     The invalidity or illegality of any provision herein shall not be deemed to
affect the validity of any other provision.
XVI. EFFECTIVE DATE
     The Plan shall become effective upon the adoption by the Board of
Directors.
XVII. DEFERRAL
     An employee may elect to defer (i) all or part of his Performance Shares
upon vesting or (ii) the Option Profit (as hereinafter defined) with respect to
any Shares subject to an NQSO, all in accordance with the provisions of the
Company’s Deferred Compensation Plan. Any such deferral shall be made in writing
in accordance with the provisions of the Deferred Compensation Plan. In cases of
deferral, Shares otherwise issuable to the employee shall be issued to the Trust
established pursuant to the Deferred Compensation Plan. For purposes of this
provision, Option Profit shall mean the amount by which the fair market value of
a Share subject to an NQSO exceeds the exercise price of an NQSO, as calculated
under the Deferred Compensation Plan.
XVIII. OPTION EXCHANGE PROGRAM
     Notwithstanding any other provision of this Plan to the contrary, upon
approval of this amendment by the shareholders of Flextronics International Ltd.
(“Flextronics”), the Board of Directors of Flextronics, the Compensation
Committee of its board or any designee of its board or the committee may provide
for, and Flextronics may implement, a one-time Option exchange offer, pursuant
to which certain outstanding Options would, at the election of the holder of
such Options be surrendered to Flextronics for cancellation, whereupon the
surrendered Options shall terminate and have no legal effect whatsoever, in
exchange for the grant of a lesser number of new Options, which new Options may
have reduced exercise prices and different vesting and expiration periods from
the surrendered Options; provided, however, that such offer shall be commenced
within twelve months of the date of such shareholder approval. For the avoidance
of doubt, the surrendering and cancellation of the Options shall not at any
time, result in Flextronics acquiring, directly or indirectly, a right or
interest in the surrendered Options.

-9-